DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Status of the Claims
The response and amendment filed 06/30/2020 is acknowledged.
Claims 1, 5-11, and 16-25 are pending.
without traverse in the reply filed on 01/23/2018.
Claim 9 remains withdrawn as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/23/2018. 
Applicant’s election without traverse of testosterone as species of active agent and mesoporous silica as species of porous material in the reply filed on 01/23/2018 is acknowledged.
Claims 1, 5-8, 10-11, 16 and 21-24 are treated on the merits herein. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  
Upon further consideration, and in an effort to simplify prosecution, redundant rejections of record based on the teachings of Kreppner and Shen have been withdrawn in favor of the modified rejection listed below. 
Rejections not reiterated herein have been withdrawn.  

Amendment
	No amendment was filed with the response dated 06/30/2020. 

Response to Arguments
Applicant's arguments filed 06/30/2020 have been fully considered but they are not persuasive in light of the modified rejection presented herein which incorporate the teachings of Keck, WO 20016041992 A1. Keck clearly teaches the use of mesoporous silica as a carrier for .
The declaration to Mattern filed 06/30/2020 under 37 CFR 1.132 has been considered, but does not address the modified rejection of claims 1, 5-8, 10-11, 16 and 21-24 as explained below. The arguments presented in the response echo those found in the declaration, so Applicant’s argument and declaration are discussed together. 
Applicant has argued the formulations of Mattern for nasal administration are not similar to the oral formulations of Augustijns. Applicant has argued the improvements to solubility discussed in Augustijns relies on equating the drug delivery environment of the digestive tract with that of the nasal cavity, but that analogy is inapt and incorrect. Applicant has argued there is no teaching or suggestion that improved solubility at a nasal mucosal delivery site would be achieved if the drug loaded mesoporous materials of Augustijns were formulated in an oil based vehicle for nasal administration. 
The declaration, sections 5-16, discuss differences between the nasal mucosa and the gastrointestinal mucosa. The declaration (16) indicates, one skilled in the art would not consider the GI tract and the nasal cavity to present “similar” environments for drug delivery. The declaration (16) indicates the skilled artisan would consider nasal drug delivery to be in a different field of endeavor than oral drug delivery. The declaration (16) indicates a person of ordinary skill 
These arguments are not persuasive in light of the teachings of Keck. Keck clearly teaches the use of mesoporous silica as a carrier for amorphous forms of drugs loaded on the surface and/or in the pores of the particles for improving delivery of poorly water soluble drugs and the improvement of nasal formulations incorporating this technique for targeting the brain and improving penetration of poorly soluble drugs across nasal mucosa. It is evident from the teachings of Keck that one skilled in the art understood, before the filing date of the presently claimed invention, that the improvements suggested by Augustijns regarding increased penetration via supersaturation, i.e., increasing saturation solubility of poorly water soluble drugs (Keck, e.g., 0029), correlating to increased concentration gradient across the mucosa, and improved penetration of mucosa in the gastrointestinal tract are expected for other mucosal surfaces including the oral mucosa and the nasal mucosa (Keck, e.g., 000152, claim 43 and claims 49-53).
In response to Applicant’s argument that there was no need to improve the formulations of Mattern by stabilizing the amorphous form of the active, it is noted that Keck explains that for poorly soluble drugs, suspension is superior to solution even when the drug is soluble in oil (Keck, e.g., 0004), but stabilized amorphous forms are superior to suspension since the drug is in a more soluble stabilized amorphous form rather than a less soluble crystalline form (Keck, e.g., 00029). 
The state of the art reported in Keck, e.g., ¶ 0010-0011 is relevant to the fact that prior to Keck stabilizing the amorphous forms of poorly soluble drugs was thought to only be an improvement for solid oral dosage forms due to the propensity of amorphous drugs to recrystallize in a liquid environment. However, Keck teaches the advantages of amorphous forms could be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 10-11, 16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mattern US 20090227550 A1 in view of Keck, WO 2016041992 A1 and Augustijns, US 8258137 B2.
Mattern teaches gel formulations for nasal administration comprising a lipophilic system (Mattern, e.g., Title, Abstract, claims). 
Mattern teaches compositions including testosterone (Mattern, e.g., claim 7). 
Mattern teaches the composition for targeting the brain with drugs, e.g., testosterone (Mattern, e.g., 0010-0011). 
Compositions include lipophilic carriers including castor oil (Mattern, e.g., claim 14) present in the composition in an amount ranging from 30-95% by weight (Mattern, e.g., claim 15).
These amounts overlap with and include values within the amounts recited in claims 1 and 21-23. 
 Compositions include colloidal silica (Mattern, e.g., claim 23) in amounts ranging from about 0.5% to about 10% by weight (Mattern, e.g., claims 24-25).

Compositions include lipophilic carriers including a combination of oils (Mattern, e.g., claim 18). 
Mattern does not expressly teach the compositions comprises mesoporous silica particles, wherein active agent in an amorphous state is loaded onto surfaces of the mesoporous silica particles located inside pores of the mesoporous silica particles.
Keck teaches compositions containing one or more porous particulate materials loaded with one or more amorphous biologically active ingredients, either inside the pores, on the surface, or both inside pores and on the surface (Keck, e.g., claim 1). Keck teaches compositions for administration to the nasal cavity of a human or animal for delivery of at least one biologically active material (Keck, e.g., claim 49), wherein the composition may be a gel (Keck, e.g., claim 51), and wherein the biological active may be intended for the brain of a human or animal (Keck, e.g., claim 53). Porous materials include ordered pore silica, i.e., mesoporous silica (Keck, e.g., claim 20 and 00079). Mesoporous silica is found in Keck at ¶ 00079, 000111, 000112, and 000114. Amorphous drugs loaded in porous silica offers superior topical delivery based on improved concentration gradient (Keck, e.g., 0092).  Amorphous drugs loaded in porous silica offers superior penetration into skin and mucosa (Keck, e.g., 000155). Amorphous drugs loaded in porous silica are cheaper than nanocrystals of the same material (Keck, e.g., 000156). Amorphous drugs loaded in porous silica surprisingly stabilizes the amorphous state of the drug even in liquid dispersions (Keck, e.g., 000157). Amorphous drugs loaded in porous silica improves formulations applied to mucus membranes by offering superior penetration through higher saturation solubility, increase 
Applicable to claims 6-7: Keck teaches wherein the particles are further modified with a mucoadhesive coating applied to the porous particles. The coating may be a polymer, e.g., chitosan, polyvinyl alcohol, gum arabic, etc. See Keck, e.g., 000152. 
Consequently, Keck provides an express suggestion for improving gel formulations of testosterone by formulating testosterone in an amorphous state and stabilizing the amorphous form by loading amorphous testosterone into pores of mesoporous silica. The improvement expected by applying this technique suggested by Keck include improved penetration into the mucosal tissue, and increasing the formulations saturation solubility with easy production and reduced cost.
While Keck does not expressly teach testosterone, Keck suggests the technique would be effective for hormones generally (Keck, e.g., 000100).
Augustijns teaches the technique of local super saturation of poorly water soluble biologically active species or drug by means of employing mesoporous silica as a carrier to entrap or incorporate the poorly soluble biologically active species or drug, whereby supersaturation is achieved without the addition of any dissolution enhancing surfactants. See, Augustijns, e.g., c5:l35-49. Augustijns teaches the supersaturation effect provides bioavailability enhancement over corresponding, existing drug formulations of the prior art without requiring the addition of an absorption enhancing agent (Augustijns, e.g., c5:l61-65), and results in enhanced transport through tissue barriers (Augustijns, e.g., c14:l12-17), wherein the tissue barrier is nasal tissue (Augustijns, e.g., c15:l11-19). Augustijns teaches poorly water soluble drugs formulated with mesoporous silica circumvents low drug solubility limitations by improving dissolution and solubility of low solubility drugs (Augustijns, e.g., c5:l20-28). Augustijns teaches wherein the drug is testosterone 
Augustijns suggests improvements similar to Keck, e.g., increasing local supersaturation with an expectation of improving penetration across mucosa, wherein the active is testosterone (Augustijns, e.g., c24:36-64). Although Augustijns teaches testosterone in a list of other poorly soluble drugs, this teaching in Augustijns provides one skilled in the art a reasonable expectation of successfully improving testosterone formulations as understood from Mattern by incorporating amorphous testosterone in the pores of mesoporous silica to obtain local supersaturation in the nasal mucosa thereby increasing local concentrations of testosterone with an expectation of improving penetration of testosterone through the nasal mucosa.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a nasal composition comprising testosterone as understood from the teachings of Mattern by formulating testosterone loaded or entrapped in the pores of mesoporous silica in an amorphous form to improve the drug delivery utility of the compositions in the same way suggested by Keck and Augustijns with a reasonable expectation of success. This modification is the use of a known technique to improve similar drug delivery compositions in the same way. Since Mattern teaches the composition for targeting actives such as testosterone to the brain, one skilled in the art would have seen the improvement of loading actives into pores of 
As applied to claims 22-23, Augustijns suggests the mesoporous excipient incorporated in an amount ranging from 20-80% with active agent incorporated in pores of the mesoporous silica (Augustijns, e.g., c15:l1-20) to achieve local supersaturation and enhanced permeation of active through tissue barriers, e.g., nasal tissue. The amount of porous excipient needed to achieve a desired concentration will depend on the desired concentration of testosterone in the formulation and the maximum amount of testosterone which could be loaded without crystallization (Keck, e.g., 00091 and 000140). The amount of mesoporous silica employed is a result effective parameter the skilled artisan would have optimized using routine experimentation to achieve the benefits suggested in Keck and Augustijns with a reasonable expectation of success depending on factors including desired amount of drug in the composition and amount of drug loaded in the mesoporous silica excipient. Generally differences in concentration will not support the patentability of subject 
Accordingly, the subject matter of claims 1, 5-8, 10-11, 16 and 21-24 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claim(s) 1-3, 5-8, 10-11, 16 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7 of US 8574622, and claims 1-14 of US 9579280, and claims 1-6 of US 8784869 in view of  Keck, WO 2016041992 A1 and Augustijns.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	Each of the claims of the ‘622, ‘280, ‘869 patents teach testosterone gel formulations comprising lipophilic carrier including castor oil and additional oils and a viscosity regulating agent such as colloidal silicon dioxide in amounts similar to and/or overlapping with the amounts of the same elements claimed.
The formulations of the ‘622, ‘280, ‘869 patents differ from the presently claimed subject matter by the additional recitation of mesoporous silica particles, wherein active agent in an amorphous state is loaded onto surfaces of the mesoporous silica particles located inside pores of the mesoporous silica particles. 
	This defect is cured by the teachings of Keck and Augustijns the teachings of each discussed in detail above.

	Accordingly, the presently claimed subject matter would be considered an obvious variant of the subject matter claimed in the ‘622, ‘280, and ‘869 patents. 

Response to Arguments
Applicant's arguments filed 06/30/2020 have been fully considered but they are not persuasive in light of the teachings of Keck.
Applicant has argued the cited claims of the Mattern patents are directed to patentably distinct subject matter at least because they do not recite or suggest testosterone in an amorphous state loaded onto a surface of mesoporous silica particles located inside the pores of the mesoporous silica particles. Applicant has argued that (i) Augustijns is non-analogous art, and (ii) 
This argument is unpersuasive. 
The assertion that Augustijns is non-analogous art and one skilled in the art would not have had a reasonable expectation of success when modifying the previously claimed formulations in the manner suggested by Augustijns is not persuasive for the reasons discussed previously particularly in light of the teachings of Keck. 
Accordingly, the cited references do not appear to be non-analogous art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/WILLIAM CRAIGO/Examiner, Art Unit 1615        


/SUSAN T TRAN/Primary Examiner, Art Unit 1615